         Case 2:13-cr-00171-JHS Document 392 Filed 01/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                              CRIMINAL ACTION
 ASKIA WASHINGTON,                                            NO. 13-171-2

                        Defendant.


                                          ORDER

       AND NOW, this 13th day of January 2021, upon consideration of Defendant’s Motion to

Vacate Judgment and Dismiss [his] Superseding Indictment (Doc. No. 380), the Government’s

Response in Opposition to Defendant’s Motion (Doc. No. 384), and in accordance with the

Opinion of the Court issued this date, it is ORDERED that Defendant’s Motion (Doc. No. 380) is

DENIED.



                                                  BY THE COURT:



                                                  / s / J oel H. S l om s ky
                                                  JOEL H. SLOMSKY, J.
